Citation Nr: 0930528	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from February 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDING OF FACT

A chronic lower back disability was not present until more 
than one year following the Veteran's discharge from service, 
and the Veteran's current lower back disability is not 
etiologically related to his period of active service.


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the lower back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a lower back 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter 
mailed in March 2006, prior to the initial adjudication of 
his claim.

Also, service treatment records have been obtained, as well 
as pertinent VA and private medical records.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  

The Board acknowledges that the Veteran was not provided a VA 
examination and no VA medical opinion was obtained in 
connection with this claim.  VA is obliged to provide a VA 
examination or obtain a medical opinion when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another 
service-connected disability, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002); and also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed below, the Board finds that the evidence does 
not indicate that a current lower back disability may be 
associated with service.  Also, the Board finds there to be 
sufficient medical evidence to make a decision.  Thus, a 
remand for a VA examination or VA medical opinion is not 
warranted.  

In sum, the Board is satisfied that RO has complied with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulation.  

Accordingly, the Board will address the merits of the claim.





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war and manifests a arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for a lower back 
disability.  Although the record reflects an in-service 
injury and a current back disability, it does not reflect an 
etiological relationship between the two.

Service treatment records indicate treatment for injuries 
incurred in a July 1945 automobile accident, including a 
fracture of the right clavicle and an injury of the back over 
the right kidney area.  At the time of his initial treatment, 
the Veteran complained of back pain, but it was noted that 
there were no neurological pathological findings.  It was 
also noted that X-rays would be ordered, including for the 
lumbar spine.  Following a period of hospitalization, the 
Veteran was discharged in August 1945, with a diagnosis of 
simple complete fracture of the right clavicle and lacerated 
wounds of the forehead, nose, and face.  Service treatment 
records do not indicate any further complaints of or 
treatment for lower back problems.

On his December 1945 separation examination, the Veteran was 
found to have no musculoskeletal defects.  At the time of his 
separation examination, under the "Statement and Medical 
History of Examinee," where the Veteran was asked to list 
all significant diseases, wounds, and injuries, the Veteran 
reported his right clavicle fracture from a military vehicle 
wreck.  The Veteran did not report any back injury or back 
problems at the time of separation.  

The earliest treatment for any lower back condition is noted 
in the medical treatment records to have been in November 
2000, which is more than 50 years after the Veteran's period 
of service.  A January 2001 private treatment record 
indicates that the Veteran complained of right low back and 
leg pain, and reported that the onset of this pain was during 
the past fall, and that the pain developed spontaneously and 
had become worse.  Magnetic resonance imaging (MRI) showed 
disc space narrowing at L5-S1 and S1 disc herniation 
eccentric to the right at L4-5.  

A December 2000 letter from the Veteran's private doctor, Dr. 
F., indicates that the Veteran complained of right buttock 
pain and low back pain radiating down into the right lower 
extremity as far as his calf, and that the Veteran indicted 
that his problem began about one month prior for no obvious 
reason.  In the letter, Dr. F. also stated that, 
"interestingly he believes he had a back injury in World War 
II when he was a young soldier."  However, neither Dr. F. 
nor any other competent medical professional has indicated 
that the Veteran's current lower back disability, including 
disc space narrowing at L5-S1 and S1 disc herniation 
eccentric to the right at L4-5, might be etiologically 
related to the Veteran's period of service.

Thus, although the record indicates an in-service injury, it 
does not indicate a chronic lower back condition had 
developed in service or within a year of service.  While the 
Veteran's right clavicle fracture, the residuals of which are 
service-connected, was noted to be a diagnosis both at his 
August 1945 hospital discharge and December 1945 separation 
examination, a lower back condition was not noted at either.

Also, the record indicates no continuity of symptomatology 
after service, either by the medical evidence or by the 
Veteran's own reported history.  Again, the first noted 
complaints of the Veteran's current back disability were over 
50 years after his period of service, and at that time the 
Veteran reported the onset of his back problems to have been 
in the fall of 2000.

Furthermore, there is no competent evidence indicating that 
the Veteran's current back disability might be associated 
with his military service; specifically, there is no 
competent medical evidence that suggests a nexus between the 
Veteran's current back problems and his in-service injury.  
The Board notes the statement of Dr. F. that, "interestingly 
[the Veteran] believes he had a back injury in World War II 
when he was a young soldier," but again notes that neither 
Dr. F. nor any other competent medical professional has 
suggested that the Veteran's current lower back disability 
might be etiologically related to his period of service.  To 
the extent that the Veteran, in reporting his in-service 
injury to Dr. F., suggested that his current back disability 
might be related to such in-service injury, the Board notes 
that while the Veteran himself might believe that his current 
lower back condition is etiologically related to his period 
of service, his lay opinion concerning this matter requiring 
medical expertise is not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the mere 
recitation of the Veteran's lay opinion by Dr. F. does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406 (1996).

Finally, the Board notes the Veteran's statements regarding 
his back condition following his period of service, including 
a February 2007 written statement submitted by the Veteran.  
In the February 2007 statement, the Veteran indicated that 
after he was discharged, when it was time to come home, his 
friends carried his barracks bag to the ship for him.  He 
also stated that after returning home from service he 
received medical treatment for his in-service injuries.  He 
furthermore stated that when he got his job back, he almost 
decided to quit due to discomfort from having to walk around 
the plant, but then was promoted to foreman and was able to 
spend more time in the office. 

The Board recognizes the Veteran's statements and recognizes 
that the Veteran did suffer injuries due to his automobile 
accident in service, including a fractured clavicle, which 
was repeatedly noted in the service treatment records.  
However, even considering the Veteran's statements, the 
record does not reflect continuity of back symptomatology 
from the time of the Veteran's service.  The Board again 
notes that, despite the problems the Veteran may have been 
having shortly after his period of service, the Veteran 
himself described his current back pain as spontaneously 
beginning in the fall of 2000, which again is more than 50 
years after his period of service.  Furthermore, the Board 
again notes that there are no medical records regarding any 
back problems from the time of the Veteran's separation from 
service in December 1945 until November 2000.  

Thus, a preponderance of the evidence is against this claim.  
Accordingly, service connection for a lower back disability 
must be denied.


ORDER

Service connection for a lower back disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


